888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Arthur YOUNG, Plaintiff-Appellant,v.James E. JOHNSON, G.P. Dodson, D. Craun, R.N. Fincham,Raymond M. Muncy, H. Catron, J. Holman, W. Wherry, F.L.Settle, L.B. Cei, B. Soles, C.D. Larsen, Robert A. Lipsner,Unknown Defendants, Unknown Chairman, Defendants-Appellees.
No. 89-6562.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1989.Decided Oct. 13, 1989.

Charles Arthur Young, appellant pro se.
William W. Muse, Office of the Attorney General of Virginia, for appellees.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles Arthur Young appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Young v. Johnson, C/A No. 88-147-L (W.D.Va. Mar. 1, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.